RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0104p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                  ┐
                                   Plaintiff-Appellee,      │
                                                            │
                                                             >        No. 18-6066
        v.                                                  │
                                                            │
                                                            │
 GARRETT M. LOTT,                                           │
                                Defendant-Appellant.        │
                                                            ┘

                         Appeal from the United States District Court
                        for the Eastern District of Kentucky at London.
                     No. 6:17-cr-00052-1—Robert E. Wier, District Judge.

                                  Argued: October 24, 2019

                               Decided and Filed: April 1, 2020

                  Before: CLAY, STRANCH, and MURPHY, Circuit Judges.

                                     _________________

                                           COUNSEL

ARGUED: Jason E. Williams, WILLIAMS & TOWE LAW GROUP, London, Kentucky, for
Appellant. R. Nicholas Rabold, UNITED STATES ATTORNEY’S OFFICE, London,
Kentucky, for Appellee. ON BRIEF: Jason E. Williams, WILLIAMS & TOWE LAW
GROUP, London, Kentucky, for Appellant.     R. Nicholas Rabold, UNITED STATES
ATTORNEY’S OFFICE, London, Kentucky, Charles P. Wisdom, Jr., UNITED STATES
ATTORNEY’S OFFICE, Lexington, Kentucky, for Appellee.
                                     _________________

                                            OPINION
                                     _________________

       JANE B. STRANCH, Circuit Judge. Garrett M. Lott was stopped by Kentucky State
Trooper Michael King on Interstate-75 for traveling in the left lane without passing other cars.
 No. 18-6066                             United States v. Lott                                  Page 2


A search of his car turned up heroin and other drugs. Lott was indicted on a single count of
possession with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1), and the district
court denied Lott’s motion to suppress the fruits of the vehicle search. At issue on appeal is the
district court’s conclusion that (1) the traffic stop was initiated constitutionally, and (2) the stop
was not impermissibly extended. We AFFIRM.

                                         I. BACKGROUND

        On August 10, 2017, Lott was pulled over for committing a left-lane infraction while
traveling southbound on I-75 near Livingston, Kentucky.             See Ky. Rev. Stat. §§ 189.300,
189.340(7), and 189.390(7). Trooper King, a member of the State Police Interdiction Team, was
stationed in the median of the highway and saw Lott’s vehicle slow down as it came into view.
As Lott drove by, he “coasted,” or let off the gas, and King looked through the tinted windows to
see Lott driving with “arms locked out.” Based on his training, King interpreted the position of
Lott’s hands on the steering wheel and his straight arms to be a sign of nervousness. King
followed Lott for three-fourths of a mile in the left lane while vehicles passed on the right. King
activated his emergency equipment and Lott pulled over.

        During the initial roadside exchange, King thought Lott was “extremely nervous beyond
that of a normal traffic stop” and “visibly shaken.” King told Lott that he was not going to issue
a traffic citation for driving in the left lane but returned to his police vehicle to run Lott’s driver’s
license through a mobile-data-terminal computer search for outstanding warrants. King also
flagged down Trooper Kyle Reams, who had a K-9 in tow. Based on Lott’s nervousness and the
proximity of his car to the roadway, King asked him to step out of the vehicle and Lott complied.
King did not go back to the patrol car to check the status of the warrant search: “I don’t think I
went back to my car to actually see if the results had came [sic] back yet. I was still in the
middle of trying to figure out why he was so nervous, the reason for him being nervous.” At oral
argument, the Government stated it was possible that the warrant search was completed during
conversation at the rear of Lott’s vehicle, but that King did not go back to check.

        King questioned Lott outside the vehicle, and Lott denied possessing a large amount of
currency or drugs. King then asked for Lott’s consent to search his vehicle and Lott refused.
 No. 18-6066                            United States v. Lott                                Page 3


King told Lott that “we have a K-9, we’re going to utilize the K-9.” According to King, Lott
then said, “I have a little bit of marijuana in the console of my car.” Reams then had the K-9
perform a “free air sniff” around the vehicle and it alerted on the driver’s side door and the
passenger door. King located the marijuana in the console and proceeded to search the entire
vehicle. In the trunk, King found heroin, other drugs, and money. The Troopers estimated that 5
to 10 minutes elapsed between the initial stop and the free air sniff.

       Lott was arrested and charged with violating 21 U.S.C. § 841(a)(1). He filed a motion to
suppress the fruits of the vehicle search and a suppression hearing was held on December 8,
2017, before the magistrate judge. The magistrate judge issued a Recommended Disposition
concluding that the search passed constitutional muster.             The district judge issued a
Memorandum Opinion and Order incorporating the Recommended Disposition and denying
Lott’s motion to suppress. On June 25, 2018, Lott entered a conditional plea of guilty before the
district court, admitting culpability but preserving the right to appeal the suppression ruling.

                                          II. ANALYSIS

       A. Standard of Review

       “When reviewing [a] district court’s ruling on a motion to suppress, we review findings
of fact for clear error and legal conclusions de novo.” United States v. Jackson, 682 F.3d 448,
452 (6th Cir. 2012) (citing United States v. Tackett, 486 F.3d 230, 232 (6th Cir. 2007)). Where,
as here, “the district court has denied the motion to suppress, we review all evidence in a light
most favorable to the Government.” United States v. Coffee, 434 F.3d 887, 892 (6th Cir. 2006)
(quoting United States v. Galloway, 316 F.3d 624, 628 (6th Cir. 2003)).

       B. Discussion

               1. Probable Cause for the Traffic Stop

       Lott contends that the factual record and the testimony developed at the suppression
hearing demonstrate that the traffic stop initiated by Trooper King was not supported by probable
cause. He asserts that the stop was “pretextual and/or constitutionally prohibited, thus requiring
the suppression of the evidence obtained.” The Government contends that pretext is irrelevant.
 No. 18-6066                           United States v. Lott                               Page 4


       The applicable legal framework is well established.         “[S]o long as the officer has
probable cause to believe that a traffic violation has occurred or was occurring, the resultant stop
is not unlawful and does not violate the Fourth Amendment.” United States v. Davis, 430 F.3d
345, 352 (6th Cir. 2005) (quoting United States v. Bradshaw, 102 F.3d 204, 210 (6th Cir. 1996)).
“When a traffic stop is supported by probable cause, an officer’s subjective intent is irrelevant.”
United States v. Blair, 524 F.3d 740, 748 (6th Cir. 2008) (citing Whren v. United States, 517 U.S.
806, 813 (1996)); see also United States v. Warfield, 727 F. App’x 182, 188 (6th Cir. 2018).

       Here, Lott does not dispute that he was observed traveling in the left lane in violation of
Kentucky law. Instead, his arguments are based on the assertion that King’s traffic stop was
“purely pretextual.” As the district court noted: “The Defendant does not actually object to the
fact that he was in the left lane impeding traffic, but instead makes various allegations related to
Trooper King’s inconsistent testimony, which he argues is indication that the stop was
pretextual.” Lott’s argument is unavailing. Probable cause to conduct a traffic stop is conferred
where, as here, an officer observes a motorist violate a traffic law. See United States v. Bell, 555
F.3d 535, 539 (6th Cir. 2009). King had probable cause to conduct the initial stop.

               2. Probable Cause for the Traffic Stop’s Extension

       Whether the traffic stop was unconstitutionally extended in this case is a harder question.
Fourth Amendment search and seizure analysis unfurls chronologically, and “a seizure that is
lawful at its inception can violate the Fourth Amendment if its manner of execution unreasonably
infringes interests protected by the Constitution.” Illinois v. Caballes, 543 U.S. 405, 407 (2005).
“A seizure that is justified solely by the interest in issuing a warning ticket to the driver can
become unlawful if it is prolonged beyond the time reasonably required to complete that
mission.” Id. Traffic stops are analyzed under the Terry v. Ohio framework because they are
“more akin to an investigative detention . . . than a custodial arrest.” United States v. Hill,
195 F.3d 258, 264 (6th Cir. 1999).       “To qualify as reasonable seizures under the Fourth
Amendment, Terry detentions must be ‘limited in [both] scope and duration.’” United States v.
Everett, 601 F.3d 484, 488 (6th Cir. 2010) (quoting Florida v. Royer, 460 U.S. 491, 500 (1983)).
In scope, the investigative methods police officers employ “should be the least intrusive means
reasonably available to verify or dispel the officer’s suspicion in a short period of time”; in
 No. 18-6066                               United States v. Lott                              Page 5


duration, “an investigative detention must be temporary and last no longer than is necessary to
effectuate the purpose of the stop.” United States v. Cochrane, 702 F.3d 334, 340 (6th Cir.
2012) (quoting Royer, 460 U.S. at 500).

       Lott challenges the seizure’s duration.          A seizure can be extended if “something
happened during the stop to cause the officer to have a reasonable and articulable suspicion that
criminal activity is afoot.” United States v. Stepp, 680 F.3d 651, 661 (6th Cir. 2012) (quoting
Davis, 430 F.3d at 353). But nervous behavior alone is legally insufficient to establish such
reasonable suspicion. United States v. Pacheco, 841 F.3d 384, 393 (6th Cir. 2016). It is
uncontested that Lott’s admission to having marijuana in his car provided reasonable suspicion
to the officers to prolong the stop. Lott’s argument is that the existence of a gap in time
following completion of the traffic stop but prior to his admission of marijuana possession shows
that the search occurred during an unconstitutionally-prolonged detention and that the evidence it
revealed is fruit of the poisonous tree.

       In Rodriguez v. United States, the Supreme Court explained that the permissible duration
of a roadside seizure is tightly tethered to the mission of the traffic stop. 575 U.S. 348, 354
(2015). “Like a Terry stop, the tolerable duration of police inquiries in the traffic-stop context is
determined by the seizure’s ‘mission’—to address the traffic violation that warranted the stop,
Caballes, 543 U.S. at 407, and attend to related safety concerns.” Id. “‘Authority for the seizure
thus ends when tasks tied to the traffic infraction are—or reasonably should have been—
completed;’ whichever comes first.” Hernandez v. Boles, 949 F.3d 251, 256 (6th Cir. 2020)
(quoting Rodriguez, 575 U.S. at 354). “This is a bright-line rule.” Id. Rodriguez concerned a
traffic stop prolonged to accommodate a dog sniff. The Court held that “[t]he critical question,
then, is not whether the dog sniff occurs before or after the officer issues a ticket . . . but whether
conducting the sniff ‘prolongs’—i.e., adds time to—‘the stop.’” Rodriguez, 575 U.S. at 357.

       The first step of this analysis is to identify the tasks incident to the traffic stop. Rodriguez
provides guidance.

       Beyond determining whether to issue a traffic ticket, an officer’s mission includes
       ‘ordinary inquiries incident to [the traffic] stop.’ Typically such inquiries involve
       checking the driver’s license, determining whether there are outstanding warrants
 No. 18-6066                              United States v. Lott                              Page 6


        against the driver, and inspecting the automobile’s registration and proof of
        insurance. These checks serve the same objective as enforcement of the traffic
        code: ensuring that vehicles on the road are operated safely and responsibly.
Id. at 355 (quoting Caballes, 543 U.S. at 408) (citations omitted). Even minor police actions
aimed at “detecting evidence of ordinary criminal wrongdoing” or any purpose beyond
addressing the traffic infraction are not tasks incident to the stop. Id. (quoting Indianapolis v.
Edmond, 531 U.S. 32, 40-41 (2000)) (brackets omitted). A dog-sniff, safety measures taken to
facilitate a different investigation, and unrelated questioning, for example, are not tasks incident
to the initial stop.   Rodriguez, 575 U.S. at 355-57. A traffic stop cannot be extended to
accommodate such unrelated tasks absent independent reasonable suspicion.                  Here, the
marijuana admission must have occurred within the permissible duration of the stop for the
subsequent search to be constitutional. Id. at 356-57.

        This case hinges on the timing of the computerized warrant search, the last remaining
task of the traffic stop. The parties agree that the other tasks incident to the traffic stop were
completed. And King had already told Lott that he “wasn’t going to issue a citation for the
violation for traveling in the left lane.” Prior to the marijuana admission, Lott’s nervousness was
all King had to go on and that was insufficient independent reasonable suspicion of criminal
activity to prolong the stop. Pacheco, 841 F.3d at 393. To prevail, Lott needs to show that the
warrant search was over—or that it should have been over—before he admitted to possessing
marijuana. Rodriguez, 575 U.S. at 355-57; see also Stepp, 680 F.3d at 662 (“Because a crafty
officer, knowing [she cannot prolong a completed traffic stop] may simply delay writing a ticket
for the initial traffic violation until after she has satisfied herself that all of her hunches were
unfounded, we also treat the unreasonable extension of a not-yet-completed traffic stop as a
seizure . . . [and] evaluate [it] . . . considering the totality of the circumstances.”)

        The district court found that “[w]hile Trooper King was waiting for Lott’s identification
to run, he returned to Lott’s car and asked him to exit the car.” King then asked Lott a series of
questions about criminal activity unrelated to the traffic stop. In the course of this questioning,
Lott admitted to having marijuana in the car.
 No. 18-6066                            United States v. Lott                              Page 7


        The magistrate judge found that “Trooper King had not received the results from the
mobile data terminal before initiating the canine sniff.” But at issue is not when an officer
chooses to receive database results but whether the warrant search was over or should have been
over. The record contains no information about when King expected the results of the warrant
search—or reasonably should have. And while the timeline of the roadside encounter provided
by the parties is imprecise (King estimated 5-10 minutes elapsed between the stop and the dog
sniff), we know that, at most, two or three minutes elapsed between King inputting Lott’s
information into the warrant search and Lott’s marijuana admission. There is no indication that
King delayed his return to the patrol car beyond the first instance search results may have been
returned. The record therefore provides no basis for concluding that the warrant search had
finished by the time Lott admitted to possessing marijuana.

        This case presents a compressed timeline and no evidence pertaining to the actual or
reasonable duration of a mobile-data-terminal warrant search. Viewing the evidence in the light
most favorable to the government, as we must, we conclude that it was not clear error for the
district court to find that the marijuana admission occurred within the temporal scope of the tasks
incident to the initial traffic stop.

                                        III. CONCLUSION

        For the foregoing reasons we AFFIRM the district court’s denial of Lott’s suppression
motion.